DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is unclear since it mentions that the first cooling target is arranged in the secondary passage when claim 6 (claim that claim 7 depends from) mentions that the first cooling target is in the main passage. 
Claim 1 mentions “first cooling target including the engine” but is unclear in light of claims 8 and 14 since claim 8 states that the first cooling target is an exhaust manifold which is different from an engine, and claim 14 mentions that the first cooling target is a fuel tank which is different from an engine. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8, 15, 17, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al. (U.S. Patent 10,549,833), hereinafter “Davis”.
Regarding claims 1 and 15, Davis discloses an outboard motor comprising: an engine (504, 512); a first cooling water passage (sea water passage) to cool a first cooling target (512) including the engine (sea water passage 1920 shown in figure 19, column 39, lines 44-62) and through which first cooling water including water from outside an outboard motor body passes; a first pump (1907), to pump the first cooling water from outside the outboard motor body to the first cooling water passage (shown in figure 19); a second cooling water passage (1909, glycol passage mentioned in column 39, lines 19-43) to cool a second cooling target different from the first cooling target and through which second cooling water different from the first cooling water passes (column 39, lines 19-43); and a second pump (circulation pump for circulating glycol, column 39, lines 19-43) to pump the second cooling water to the second cooling water passage (shown in figure 19).
Regarding claims 3 and 17, Davis discloses the outboard motor according to claim 1, wherein the first pump (1907) is a positive-displacement pump (column 3, lines 
Regarding claims 4 and 18, Davis discloses the outboard motor according to claim 1, wherein the second cooling water circulates in the second cooling water passage (shown in figure 19).
Regarding claims 5 and 19, Davis discloses the outboard motor according to claim 4, further comprising a first heat exchanger (1912) to cool the second cooling water with the first cooling water (shown in figure 19).
Regarding claim 6, Davis discloses the outboard motor according to claim 5, wherein the first cooling water passage (1904) is branched from upstream to downstream into two passages (1920 and 1910) including a main passage (1920) that passes through the engine as the first cooling target and a secondary passage (1910) that passes through the first heat exchanger (shown in figure 19)..
Regarding claim 8, Davis discloses the outboard motor according to claim 6, wherein the first cooling target includes an exhaust manifold (512) at, adjacent to, or in a vicinity of a branch point at which the first cooling water passage (1920) is branched into the main passage and the secondary passage (shown in figure 19).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis.
Regarding claim 7, Davis discloses the claimed invention except for the first heat exchanger being located downstream of the first cooling target in the secondary passage. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the first heat exchanger be located downstream of the first cooling target, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Davis mentions that respective placement of the components of the cooling system 1900 may be modified, therefore placement of the heat exchanger (1912) according to claim 7 is an obvious alternative in light of the clarity rejection above. 
Claims 2, 9, 10, 12-14, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Stasolla et al. (U.S. Publication 2012/0028515), hereinafter “Stasolla”.
Regarding claims 2 and 16, Davis discloses the same invention substantially as claimed such as wherein the first pump is an engine-driven pump driven by a drive shaft that transmits a drive force of the engine to a propeller, but is silent to disclose that the second pump is an electric pump.  However, Stasolla teaches the use of a marine hybrid engine that uses an electric water pump (paragraph 76) for the purpose of 
Regarding claims 9 and 20, Davis discloses the same invention substantially as claimed such as the outboard motor according to claim 1, an electrical components (column 17, lines 1-15), but is silent to disclose the second cooling water passage cooling an electrical component.  However, Stasolla teaches the use of power electronic (207) that power the marine propulsion system and various other electrical components that have cooling connections (233 and 234) that use cooling water supplied from an electrically driven water pump (paragraph 77) for the purpose of cooling the various electrical components to prevent failure even when the engine is not ruining for greater cooling efficiency.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Davis by incorporating a cooling circuit that cools the electrical components as taught by Stasolla for the purpose 
Regarding claim 10, Davis and Stasolla disclose the outboard motor according to claim 9, wherein the second pump (Davis, 1909) is an electric pump (Stasolla, paragraph 76 mentions electric water pump); and the electrical component (Stasolla, 207) includes a component of a power supply system that supplies electric power to each of the outboard motor and an electric motor of the electric pump (Stasolla, paragraph 76).
Regarding claim 12, Davis and Stasolla disclose the outboard motor according to claim 9, wherein the first cooling target includes a fuel tank, and the first cooling water passage is disposed along the fuel tank to cool fuel in the fuel tank with the first cooling water. Examiner notes that this claim contains a clarity issue and that the first cooling target is only regarded as the engine since the fuel tank is different from the engine. Therefore, Davis and Stasolla still red on this claim. 
Regarding claim 13, Davis and Stasolla disclose the outboard motor according to claim 11, further comprising a first heat exchanger (Davis, 1912) to cool the second cooling water with the first cooling water; wherein the first cooling water passage cools one of the engine oil and fuel in a fuel tank (Davis, examiner notes that the fuel within the engine is cooled and that is sufficient in relation to the clarity issues for the claim mentioned above) with the first cooling water; and the second cooling water passage cools the other of the engine oil (Davis, engine oil cooler 1914) and the fuel in the fuel tank with the second cooling water.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED O HASAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        1/26/2022